Case 20-10414-BFK         Doc 215     Filed 07/30/21 Entered 07/30/21 10:14:04             Desc Main
                                     Document     Page 1 of 14




                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 In re:                              )
                                     )
 LBD, PLLC,                          )                 Case No. 20-10414-BFK
                                     )                 Chapter 11
                                     )
                   Debtor.           )
 ____________________________________)
                               MEMORANDUM OPINION AND
                            ORDER DENYING CONFIRMATION OF
                            DEBTOR’S SECOND AMENDED PLAN
                              AND SETTING STATUS HEARING

          This matter came before the Court for: (a) confirmation of the Debtor’s Second Amended

 Plan of Reorganization (Docket No. 121); and (b) the U.S. Trustee’s Motion to Convert or

 Dismiss (Docket No. 66). The Court heard the evidence on June 15, 2021. The Debtor filed a

 post-trial Memorandum of Law, which the Court has reviewed. Docket No. 206. For the reasons

 stated below, the Court will deny confirmation of the Debtor’s Second Amended Plan. The Court

 will set a status hearing, as set forth below.

                                           Findings of Fact

          The Court, having heard the evidence, makes the following findings of fact.

 A. The Debtor’s Chapter 11 Case.

          1.     LBD, PLLC (“the Debtor” or “LBD”) is a law firm founded in 2010, and doing

 business under the name DiPietro Law Group. Specializing in domestic relations law, the firm

 has offices in Virginia and D.C. It presently has eight attorneys, plus support staff. The firm

 currently has between 80 and 100 clients.

          2.      The firm filed a Voluntary Petition under Chapter 11 with this Court on February

 9, 2020. Docket No. 1. No creditors committee was appointed in the case.

                                                  1
Case 20-10414-BFK        Doc 215    Filed 07/30/21 Entered 07/30/21 10:14:04            Desc Main
                                   Document     Page 2 of 14



        3.      The Debtor is 100% owned by Joseph DiPietro, who is also the managing partner

 of the firm.

        4.      Mr. DiPietro has an annual salary of $250,000.00 with LBD.

        5.      Beginning in 2018, LBD began to experience disputes with a number of former

 employees. These disputes turned into litigation, which was expensive to defend and was not

 covered by insurance.

        6.      LBD began to borrow money from non-traditional lending sources, which also

 was expensive.

        7.      As with most small law firms, LBD experienced a decline in revenue as a result of

 the COVID pandemic. Revenues decreased from April to June 2020. Beginning in July 2020, the

 firm began to see an increase in revenues.

        8.      LBD had gross revenues of approximately $1,800,000.00 in 2020. It has had gross

 revenues of approximately $800,000.00 through May 2021, and is on track to achieve gross

 revenues comparable to its revenues in 2020.

 B. Seamless Management.

        9.      Before the bankruptcy case was filed, Mr. DiPietro formed a company by the

 name of Seamless Management Group, LLC (“Seamless Management”). Seamless Management

 was, according to Mr. DiPietro’s testimony, “an attempt to create a profit center out of [LBD’s]

 overhead.” Mr. DiPietro is the 100% owner of Seamless Management.

        10.     LBD’s non-attorney staff employees are employed by, and paid through,

 Seamless Management. Mr. DiPietro described this as a “pass-through” arrangement.

        11.     Mr. DiPietro has a salary of $100,000.00 per year from Seamless Management, in

 addition to his salary of $250,000.00 with LBD.



                                                   2
Case 20-10414-BFK          Doc 215     Filed 07/30/21 Entered 07/30/21 10:14:04                  Desc Main
                                      Document     Page 3 of 14



         12.     Mr. DiPietro testified that in 2020, he received $57,000.00 in salary from

 Seamless Management.

         13.     He further testified that he received $46,000.00 in salary from Seamless

 Management through the end of May 2021.

         14.     LBD never sought approval from this Court of its arrangement with Seamless

 Management.

         15.     A chart of the Debtor’s payments to Seamless Management, constructed from the

 Debtor’s Monthly Operating Reports, showing amounts paid to Seamless Management from the

 filing of this bankruptcy case through June 11, 2021, is attached to this Order as Exhibit A.

         16.      It is not possible to tell from the Debtor’s Monthly Operating Reports precisely

 how much Seamless Management paid to Mr. DiPietro during the case because Seamless

 Management is not a reporting entity for purposes of the Debtor’s Monthly Operating Reports.

 The Court accepts Mr. DiPietro’s testimony on the amounts paid to him personally by Seamless

 Management during this case.

 C. The Owner Draws.

         17.     Also during the course of this Chapter 11 case, Mr. DiPietro paid himself a total

 of $31,000.00 in Owner Draws, in addition to his salary at LBD. A Chart of the Owner Draws,

 constructed from the Debtor’s Monthly Operating Reports, is attached as Exhibit B.

         18.     The Debtor did not seek approval of the Owner Draws, and the Court never

 approved them.1

 D. The B.F. Saul Lawsuit.




 1
  The Debtor’s Second Amended Disclosure Statement did not disclose the payment of the Owner Draws. Debtor’s
 Memorandum of Law, Docket No. 206, fn. 2.

                                                      3
Case 20-10414-BFK             Doc 215      Filed 07/30/21 Entered 07/30/21 10:14:04                        Desc Main
                                          Document     Page 4 of 14



          19.      In January 2021, the Debtor filed a lawsuit against B.F. Saul in the Circuit Court

 of Montgomery County, Maryland. The Debtor alleges that B.F. Saul committed malpractice in

 advising the Debtor on its insurance needs.

          20.      The Court approved an Application to Employ Special Counsel for this lawsuit

 under Section 327(e) in January 2021. Docket No. 104.

          21.      Special counsel filed two Interim Applications for Compensation. Docket Nos.

 150, 174. The U.S. Trustee objected on the ground that special counsel had not disclosed all of

 its connections under Rule 2014(a). Docket No. 195.

          22.      The Court recently approved special counsel’s fees in part, and denied special

 counsel’s fees in part, after finding that special counsel failed to disclose that it was

 simultaneously representing Mr. DiPietro individually in the same lawsuit. Docket No. 209.

 E. The Debtor’s Second Amended Plan.

          23.      On February 22, 2021, the Debtor filed its Second Amended Disclosure Statement

 and Second Amended Plan of Reorganization (“the Plan”). Docket Nos. 120, 121.

          24.      The Court approved the Second Amended Disclosure Statement on March 11,

 2021 and set the Plan for a confirmation hearing on June 15, 2021. Docket No. 140.2

          25.      A brief description of the treatment of the creditors under the Plan is as follows:

          x     Priority Tax Claims - $20,000.00, to be paid in full in equal quarterly installments.

          x     401(k) Safe Harbor Payment - $58,415.72, to be paid in full within 60 months of the

                Effective Date.




 2
   The Court was advised at the Disclosure Statement hearing that the Debtor was behind in the filing of its tax
 returns. The confirmation hearing had to be set out far enough to allow for the filing of the returns. The Debtor
 advised the Court on June 9, 2021, that the returns were filed. Docket No. 194.

                                                           4
Case 20-10414-BFK             Doc 215      Filed 07/30/21 Entered 07/30/21 10:14:04                        Desc Main
                                          Document     Page 5 of 14



          x     Priority Wage Claims (Class 1) - $32,543.00, to be paid in full within 12 months of

                the Effective Date.

          x     Pass-Through Client Expenses (Class 2(a)) - $17,880.97, to be paid in full within 12

                months of the Effective Date.

          x     General Unsecured Claims (Class 2(b)) - $1,085,161.76, $70,000.00, for a 10%

                distribution to be paid over a period of 48 to 72 months, beginning after 12 months

                from the Effective Date.3

          x     First Savings Bank (Class 3) - unimpaired, to be paid according to contract terms.

          x     EagleBank (Class 4) - bifurcated, with a secured claim in the amount of $150,000.00

                to be paid according to an agreed schedule of payments; the balance is a Class 2(b)

                General Unsecured Claim.

 Docket Nos. 120, 121.

          26.      The Debtor received 3 votes in favor of confirmation of the Plan – 2 Ballots in

 Class 2(b) (General Unsecured Claims), and EagleBank voted its Class 4 secured claim in favor

 of the Plan. Docket No. 196.4

          27.      No party in interest objected to confirmation of the Plan.

                                               Conclusions of Law

          The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Order of

 Reference entered by the U.S. District Court for this District on August 15, 1984. Confirmation

 of the Debtor’s Second Amended Plan is a core proceeding under 28 U.S.C. § 157(b)(2)(L). The


 3
   The Plan calls for the payments over a period of up to 72 months. Debtor’s Exhibit A uses a shorter period of 48
 months, but still beginning in Month 13 after the Effective Date of the Plan.
 4
   Although it isn’t clear from the Summary of Ballots, it is likely that EagleBank voted in favor of confirmation in
 Class 2(b) as an unsecured creditor, because it also voted its Class 4 Claim in favor of the Plan. There appears to be
 only one other vote in favor of the Plan. These votes are sufficient to carry both Class 2(b) and Class 4, and to meet
 the requirement for confirmation of one impaired class voting in favor of the Plan. 11 U.S.C. § 1129(a)(10).

                                                            5
Case 20-10414-BFK        Doc 215     Filed 07/30/21 Entered 07/30/21 10:14:04                 Desc Main
                                    Document     Page 6 of 14



 U.S. Trustee’s Motion to Convert or Dismiss is a core proceeding under 28 U.S.C. §

 157(b)(2)(A) (matters concerning the administration of the estate).

        The Court found at the confirmation hearing that the Debtor met almost all of the

 requirements for confirmation under Bankruptcy Code Section 1129(a), including that the Plan

 have one impaired, accepting class, that the plan is feasible, and that the plan meets the

 liquidation test. The one issue, the Court noted, was whether the Debtor’s Second Amended Plan

 met the good faith test under Bankruptcy Code Section 1129(a)(3).

        The Fourth Circuit has held with respect to the good faith test:

        A comprehensive definition of good faith is not practical. Broadly speaking, the
        basic inquiry should be whether or not under the circumstances of the case there
        has been an abuse of the provisions, purpose, or spirit of [the Chapter] in the
        proposal or plan. . . .

 Deans v. O’Donnell (In re Deans), 692 F.2d 968, 972 (4th Cir. 1982) quoting 9 Collier on

 Bankruptcy 9.20, at 319 (14th ed. 1978).

        The Court has an independent duty to ensure that the Debtor’s Plan meets the good faith

 requirement, notwithstanding the lack of objection from creditors. United Student Aid Funds,

 Inc. v. Espinosa, 559 U.S. 260, 277 (2010) (“the Code makes plain that bankruptcy courts have

 the authority—indeed, the obligation—to direct a debtor to conform his plan to the requirements

 of §§ 1328(a)(2) and 523(a)(8)”); Gorman v. Birts (In re Birts), 2012 WL 3150384, at *5 (E.D.

 Va. Aug. 1, 2012); In re Willner, 2020 WL 864130, at *7 (Bankr. E.D. Va. 2020); In re

 Parandeh, 2015 WL 430383, at *6 (Bankr. E.D. Va. Jan. 28, 2015). The Debtor, as the Plan

 proponent, bears the burden of proof on all confirmation issues, including that of good faith. In

 re Crowe, 2021 WL 2212005, at *6 (Bankr. Az. June 1, 2021); In re Council of Unit Owners of

 100 Harborview Condominium, 572 B.R. 131, 136 (Bankr. D. Md. 2017).

        A. The Seamless Management Payments.

                                                  6
Case 20-10414-BFK            Doc 215      Filed 07/30/21 Entered 07/30/21 10:14:04                       Desc Main
                                         Document     Page 7 of 14



          Chapter 11 Debtors are authorized to conduct business transactions in the ordinary course

 of business, but they must seek Court approval of non-ordinary transactions. 11 U.S.C. §

 363(b)(1). The courts generally apply a two-part test to determine ordinariness under Section

 363(b) – a “horizontal test,” which measures the transaction objectively against industry

 standards, and a “vertical test,” in which the courts “analyze the challenged transaction from a

 hypothetical creditor’s point of view and ask whether it ‘subjects a creditor to economic risks of

 a nature different from those he accepted when he decided to extend credit.” In re HealthTrio,

 Inc., 599 B.R. 119, 127-29 (D. Colo. 2019) quoting Braunstein v. McCabe, 571 F.3d 108, 125

 (1st Cir. 2009); In re Sportsman’s Warehouse, Inc., 457 B.R. 372, 399-400 (Bankr. D. Del.

 2011). If a transaction fails under either test, it is not considered ordinary. Id. The Debtor agrees

 that this is the proper test to determine whether the payments were made in the ordinary course

 of business. Debtor’s Memorandum of Law, Docket No. 206 at 6-7.

          Transactions that benefit insiders require special scrutiny under Section 363(b). In re

 Catalina Sea Ranch, LLC, 2020 WL 1900308, at *6-7 (Bankr. C.D. Cal. April 13, 2020); In re

 Alaska Fishing Adventure, LLC, 594 B.R. 883, 887 (Bankr. D. Alaska 2018); In re Oakwood

 Country Club, Inc., 2010 WL 4916436, at *5 (Bankr. W.D. Va. April 6, 2010).5

          In this case the Court finds that the Seamless Management payments were not made in

 the ordinary course, under the horizontal test. The Debtor offered no evidence on what other law

 firms of its size do with respect to the hiring of, and the compensation of, non-attorney staff

 employees.6 In the Court’s experience, the hiring and compensation of all of a law firm’s non-

 attorney employees through a third-party vendor as a “pass through” is unusual. Mr. DiPietro


 5
   The Court agrees with the Debtor that this is not an issue involving the employment of professionals under
 Bankruptcy Code Section 327.
 6
   The Court advised counsel for the Debtor at the Disclosure Statement hearing that this would be an issue at the
 confirmation hearing.

                                                          7
Case 20-10414-BFK         Doc 215     Filed 07/30/21 Entered 07/30/21 10:14:04               Desc Main
                                     Document     Page 8 of 14



 testified that Seamless Management was created in an “attempt to create a profit center out of

 [LBD’s] overhead.” As the 100% owner of LBD, Mr. DiPietro was the only one who stood to

 benefit from outsourcing the LBD employees with Seamless Management. There was no

 testimony, for example, that Mr. DiPietro ever shopped for other management companies that

 might have supplied the support staff to LBD at a lesser cost. The Debtor never sought approval

 of its arrangement with Seamless Management. The arrangement fails the horizontal test. The

 Court finds that the Debtor did not meet its burden to demonstrate that the payments were made

 in the ordinary course of business.

         Why, then, does the arrangement constitute bad faith on the part of the Debtor? The

 answer is because, during the course of sixteen months in Chapter 11, Mr. DiPietro, LBD’s and

 Seamless Management’s 100% owner, paid himself $57,000.00 in 2020 and $46,000.00 in 2021,

 for a total of $103,000.00 – in addition to his $250,000.00 salary at LBD, plus the Owner Draws,

 discussed below – all without Court approval. Compare these payments to what the unsecured

 creditors will receive under the Debtors’ Second Amended Plan: a total of $70,000.00 over a

 period of between 48 and 72 months, for a distribution of approximately 10% on their claims,

 beginning 12 months after the Effective Date of the Plan. Docket No. 121. Mr. DiPietro

 compensated himself in a way that lacked transparency, as though the firm were not in Chapter

 11 at all.

         The Court does not take issue with the fact that the Debtor received value from Seamless

 Management, in the form of payment of the non-lawyers’ compensation. This same value,

 however, is not borne out with respect to Mr. DiPietro’s compensation. Mr. DiPietro’s

 $250,000.00 at LBD is not tied to his personal billings or collections in any way. Mr. DiPietro

 did not testify as to the level of his personal billings or collections. There is, therefore, no way



                                                    8
Case 20-10414-BFK         Doc 215    Filed 07/30/21 Entered 07/30/21 10:14:04             Desc Main
                                    Document     Page 9 of 14



 for the Court to determine that any time spent managing LBD can be attributed to his

 $100,000.00 salary at Seamless Management, as opposed to his $250,000.00 salary at LBD. No

 evidence was introduced concerning how many hours Mr. DiPietro spent on management, as

 opposed to legal matters. The transfers to Seamless Management are all in round numbers, paid

 twice a month, thereby indicating that Mr. DiPietro was compensating himself from available

 cash flow without regard to the number of hours spent on management of the firm. See Docket

 No. 178 (March 2021 MOR - $8,500.00, $10,500.00); Docket No. 180 (April 2021 MOR -

 $10,500.00, $12,500.00); Docket No. 193 (May 2021 MOR - $5,500.00, $17,500.00); Docket

 No. 214 (June 2021 MOR - $10,500.00, $13,500.00). This is precisely why transactions with

 insiders need to be examined with additional scrutiny – there is no way for the Court to tell, after

 the fact, whether Mr. DiPietro’s compensation at Seamless Management, which was paid for

 100% by LBD, can be justified.

          The Court finds that the Debtor’s Second Amended Plan does not meet the good faith

 test. The Court, therefore, will deny confirmation of the Debtor’s Second Amended Plan.

          B. The Owner Draws.

          During the course of this case, Mr. DiPietro took a total of $31,000.00 in “Owner Draws”

 from LBD. These Draws were not authorized by the Court. There was no evidence that these

 Draws were taken in lieu of salary. Like the payments to Seamless Management, the Owner

 Draws are all in round numbers, thereby indicating that they are not related to any actual billings

 or collections on Mr. DiPietro’s part. See Docket No. 133 (January 2021 MOR - $5,000); Docket

 No. 178 (March 2021 MOR - $6,000). The Court found Mr. DiPietro’s testimony on this subject

 to be vague and confusing, basically stating that his accountant advised him to take the Owner

 Draws.



                                                  9
Case 20-10414-BFK            Doc 215 Filed 07/30/21 Entered 07/30/21 10:14:04                          Desc Main
                                    Document    Page 10 of 14



         Again, LBD is proposing to pay its general unsecured creditors a total of $70,000.00, a

 return of 10% on their claims, over a period of from 48 to 72 months, beginning at the end of 12

 months from the Effective Date of the Plan. This just isn’t fair to the creditors.

         The Court finds that the Debtor’s Second Amended Plan does not meet the good faith test

 because of the payment of the unauthorized Owner Draws during the course of the case.

         C. Where We Go From Here.

         The Court turns to the question of where the case goes from here. The Court could grant

 the U.S. Trustee’s Motion to Convert or Dismiss, or it could convert the case to Chapter 7 sua

 sponte. The Court recognizes, however, that LBD has employees, both attorneys and non-

 attorney staff, all of whom would be out of their jobs if the case were converted. The Court,

 therefore, will grant the Debtor one more opportunity to file a Plan in good faith. Any Amended

 Plan must repay the unsecured creditors the currently proposed 10% distribution plus an amount

 equal to: (a) the monies paid to Mr. DiPietro during the course of this case from Seamless

 Management (a total of $103,000.00), and (b) the amount of the unauthorized post-petition

 Owner Draws taken during the course of this case ($31,000.00). The amount of time to pay the

 unsecured creditors may not be lengthened as a result of the Court’s ruling. Rather, these

 amounts must be paid to the general unsecured creditors over a period of between 48 and 72

 months, beginning 12 months after the Effective Date of the Plan. If, on the other hand, the

 Debtor does not want to propose a Third Amended Plan that comports with this Order, it should

 so advise the Court at or before the status hearing on the U.S. Trustee’s Motion, and the Court

 will convert the case to Chapter 7.7



 7
   In the absence of confirmation of an Amended Plan that meets the good faith requirement, conversion of the case
 would be in the best interests of the creditors and other parties in interest. A Chapter 7 Trustee would have the
 ability to inquire into the possible avoidance and recovery of the Seamless Management fees and the Owner Draws

                                                        10
Case 20-10414-BFK             Doc 215 Filed 07/30/21 Entered 07/30/21 10:14:04                           Desc Main
                                     Document    Page 11 of 14



          The Court will inquire at the Disclosure Statement hearing on any proposed Amended

 Plan into the source for the additional payments to the Unsecured Creditors. A proposed

 reduction in salaries to the attorneys or staff (other than Mr. DiPietro) to meet the Court’s

 requirements for confirmation will be viewed very unfavorably.

          Finally, the recent hearing on the Objection filed by the U.S. Trustee to the two Interim

 Fee Applications of General Counsel, P.C., LBD’s counsel in the B.F. Saul lawsuit, causes the

 Court to question why the proceeds, if any, of the B.F. Saul claims are not being contributed to

 the general unsecured creditors. The Court will inquire as to this matter at the Disclosure

 Statement hearing on any Amended Plan.

          The Court will set a status hearing on the U.S. Trustee’s Motion to Convert or Dismiss.

                                                    Conclusion

          It is therefore ORDERED:

          A. The Court denies confirmation of the Debtor’s Second Amended Plan.

          B. The Debtor is granted leave to file a Third Amended Disclosure Statement and Plan,

              within 21 days of the entry of this Order.

          C. The Court will hold a status hearing on August 24, 2021, at 11:00 a.m. to consider:

              (a) approval of a Third Amended Disclosure Statement, if any, filed by the Debtor;

              and (b) the U.S. Trustee’s Motion to Convert or Dismiss.

          D. The parties must appear via video conference for this hearing through the Court’s

              Zoom for Government (ZoomGov) program. Parties must e-mail a completed

              registration request form (available at

              https://www.vaeb.uscourts.gov/wordpress/?wpfb_dl=871) to EDVABK-ZOOM-


 under 11 U.S.C. §§ 549 and 550(a). Further, a Chapter 7 Trustee would have the ability to prosecute, or settle with
 Court approval, the Debtor’s claims against B.F. Saul for the benefit of the creditors.

                                                          11
Case 20-10414-BFK         Doc 215 Filed 07/30/21 Entered 07/30/21 10:14:04           Desc Main
                                 Document    Page 12 of 14



            Judge_Kenney@vaeb.uscourts.gov in accordance with Judge Kenney’s procedures

            for appearing by ZoomGov. This program requires pre-registration that should be

            completed prior to the hearing date.

        E. The Clerk will mail copies of this Memorandum Opinion and Order, or will provide

            cm-ecf notice of its entry, to the parties below.
       Jul 30 2021
 Date: _____________________                   /s/ Brian F Kenney
                                               ___________________________________
                                               Brian F. Kenney
 Alexandria, Virginia                          United States Bankruptcy Judge

 Copies to:                                  Entered On Docket: July 30, 2021
 LBD, PLLC
 P.O. Box 1250
 Fairfax, VA 22038
 Chapter 11 Debtor

 Joseph DiPietro
 4157 Chain Bridge Rd.
 Fairfax, VA 22030
 Debtor Designee

 Jeffery T. Martin, Jr., Esquire
 601 13th Street NW
 Suite 900 South
 Washington, DC 20002
 Counsel for Debtor

 Alexander M. Laughlin, Esquire
 1775 Wiehle Avenue, Suite 400
 Reston, Virginia 20190
 Counsel for First Savings Bank

 Benjamin P. Smith, Esquire
 12505 Park Potomac Avenue, Sixth Floor
 Potomac, Maryland 20854
 Counsel for Eagle Bank

 Jack Frankel, Esquire
 Office of the U.S. Trustee
 1725 Duke Street, Suite 650
 Alexandria, VA 22314
 Counsel for U.S. Trustee


                                                   12
Case 20-10414-BFK   Doc 215 Filed 07/30/21 Entered 07/30/21 10:14:04   Desc Main
                           Document    Page 13 of 14



                                   Exhibit A

 Payments to Seamless Management        Amount

 03/12/2020                             $152.65

 04/06/2020                             $50.00

 04/16/2020                             $7,000.00

 04/30/2020                             $5,000.00

 06/11/2020                             $5,000.00

 07/09/2020                             $7,500.00

 07/23/2020                             $10,000.00

 08/06/2020                             $12,500.00

 08/20/2020                             $10,500.00

 09/03/2020                             $8,500.00

 09/17/2020                             $8,500.00

 10/15/2020                             $10,500.00

 10/30/2020                             $8,500.00

 11/12/2020                             $7,500.00

 11/25/2020                             $9,500.00

 12/10/2020                             $8,500.00

 12/24/2020                             $8,500.00

 01/07/2021                             $9,500.00

 01/20/2021                             $9,500.00

 02/04/2021                             $8,500.00

 02/18/2021                             $9,500.00


                                      13
Case 20-10414-BFK    Doc 215 Filed 07/30/21 Entered 07/30/21 10:14:04   Desc Main
                            Document    Page 14 of 14



 03/04/2021                                    $8,500.00

 03/18/2021                                    $10,500.00

 04/01/2021                                    $10,500.00

 04/12/2021                                    $250.00

 04/15/2021                                    $12,500.00

 05/14/2021                                    $5,500.00

 05/28/2021                                    $17,500.00

 06/11/2021                                    $10,500.00

 Total:                                        $240,452.65



                                          Exhibit B

 Owner Draws (Payments to Mr. DiPietro)        Amount

 05/15/2020                                    $7,500.00

 06/17/2020                                    $6,000.00

 10/15/2020                                    $6,500.00

 01/26/2021                                    $5,000.00

 03/18/2021                                    $6,000.00

 Total:                                        $31,000.00




                                             14
